Citation Nr: 1625282	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  13-28 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R.M.K., Counsel







INTRODUCTION

The Veteran had active service in the Army from February 1966 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that granted service connection for hemorrhoids with an evaluation of 0 percent, effective January 19, 2011.

The Board notes that the RO issued a Statement of the Case in September 2013 for the issue of entitlement to service connection for a heart condition (to include dizziness, shortness of breath, and pain through shoulders) as a result of exposure to herbicides.  As the Veteran appeal on this issue, it is not before the Board.  See 38 C.F.R. § 20.202; see also 38 U.S.C.A. § 7105(d) (3)-(5).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  These records were reviewed in connection with the decision below to ensure thorough analysis of the evidence of record.


FINDINGS OF FACT

For the entire period of the appeal, the service-connected hemorrhoids are principally manifested by mild symptoms, itching, and occasional bleeding without evidence of thrombotic hemorrhoids, excessive redundant tissue, frequent recurrences, persistent bleeding and with secondary anemia, or fissures.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The RO issued March 2011 preadjudicatory notice to the Veteran which met the VCAA notice requirements.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003; 38 C.F.R. § 3.159(b)(3)(i).  In this case required notice was provided, and neither the Veteran nor his representative has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  Service treatment records and pertinent post-service records are associated with the electronic claims files.  The Board has also reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in March 2011 and June 2015 to obtain medical evidence as to the severity of the service-connected hemorrhoids.  The Board finds that the examinations are adequate.  The VA examinations were conducted by medical professionals and were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Veteran has been afforded adequate examinations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.
 
Rating Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Under Diagnostic Code 7336, a zero percent rating is warranted when there is mild or moderate symptomatology.  A 10 percent rating is warranted when hemorrhoids are large or thrombotic and irreducible, with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating is warranted when there is persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336. 

Private treatment records in December 2010 showed complaints of itchy, annoying hemorrhoids that were not painful, had lessened in size significantly, and had no bleeding.  Physical examination showed three small skin tags on the outside of the anus, the largest appearing to be a resolving external hemorrhoid; there was no thrombus.

The Veteran was afforded a VA examination in March 2011 in which he reported three to four exacerbations of hemorrhoids per year from service separation.  He reported bleeding but none thrombosed.  Physical examination showed no signs of anemia or fissures; there was one, small, external, pink, non-thrombosed hemorrhoid, and one small internal tag just inside the rectal sphincter.  There was no tenderness or bleeding.

In the Veteran's October 2013 formal appeal, VA Form 9, he stated that he had painful hemorrhoids, had to use topical cream regularly, had problems with sitting or prolonged walking, and frequent bleeding.

VA treatment records are also replete for reports of small, external hemorrhoids, non-thrombotic, with occasional bleeding, itching, discomfort, and use of over-the-counter creams.  VA examiner, Dr. A.P., also stated that the Veteran was known to have hemorrhoids for over 20 years.

The Veteran was afforded a VA examination in June 2015 in which he reported no invasive procedures, surgery, or complications since his last examination.  The Veteran stated that he continued to have rectal hemorrhoids that swelled and then would go down with his conservative self-treatment of over-the-counter hemorrhoid cream and home sitz baths.  He denied any associated problems or complications with the condition and stated there was no significant interference with functional activities as desired related to the condition.  Current symptoms were noted as anal itching and pain.  The Veteran reported occasional bleeding from the hemorrhoids and recurrence without thrombosis as four or more per year.  The Veteran denied a history of thrombosis.  Physical examination showed one small, external hemorrhoid, less than one centimeter, non-thrombosed, with no evidence of bleeding, fissures, or excessive redundant tissue.

The Board finds that the weight of the evidence, lay and medical, demonstrates that a  compensable schedular rating is not warranted for the Veteran's hemorrhoids under Diagnostic Code 7806 at any time during the appeal period.  The weight of the competent and credible evidence shows that the service-connected hemorrhoids are manifested by small hemorrhoids without objective evidence of thrombotic hemorrhoids, excessive redundant tissue, or frequent recurrences.  The weight of the evidence does not demonstrate irreducible hemorrhoids for the time period of the appeal. 

A compensable disability rating is not warranted as the Veteran's hemorrhoid disability has not been manifested by thrombotic and irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences.  Moreover, upon VA examinations, one hemorrhoid was described as small.  There are no findings of persistent bleeding, secondary anemia, or fissures upon the VA examinations.  The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  

In conclusion, the Board finds that the preponderance of the evidence is against the assignment of a compensable schedular rating for the hemorrhoids for the time period of the appeal, and the claim is denied. 

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected hemorrhoids.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the appellant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected hemorrhoids is adequate in this case.  Here, the schedular rating criteria used to rate the Veteran's hemorrhoids reasonably describe and assess the Veteran's disability level and symptomatology.  The lay and medical evidence does not show anything unique or unusual that would render the schedular criteria inadequate.  The rating criteria provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The Veteran's complaints have involved symptoms such as itching which are not explicitly contemplated in the schedular rating criteria.  However, the criteria does allow for the categorization of hemorrhoids as mild or moderate, giving the Board the flexibility to consider symptoms and impairment that are not explicitly considered.  As such, the schedular rating criteria that have been applied in this case reasonably and adequately describe the Veteran's hemorrhoid disability picture and impairment and therefore referral for consideration of extraschedular ratings is not warranted. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he is unemployable on account of his service-connected hemorrhoids and thus Rice is inapplicable.

According to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Entitlement to an initial compensable rating for hemorrhoids is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


